Citation Nr: 0922258	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  03-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for post traumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the thoracolumbar 
spine.

4.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1974 to 
January 2003.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  

These matters were previously before the Board in February 
2005 and April 2007 when they were remanded for further 
development.  The matters are again before the Board for 
further appellate consideration. 

During the pendency of this appeal, an October 2008 rating 
decision of the Washington D.C. Appeals Management Center 
(AMC), granted service connection for left ear hearing loss 
disability and assigned a noncompensable initial evaluation 
effective February 1, 2003.  As the award of service 
connection for the left ear hearing loss disability is 
inextricably intertwined with adjudication of the issue on 
appeal of entitlement to an increased initial rating for the 
service-connected right ear hearing loss disability, the 
issue has been characterized as entitlement to a compensable 
initial rating for bilateral hearing loss disability.
 

FINDINGS OF FACT

1.  Throughout the rating period on appeal from February 1, 
2003, the Veteran's right ear hearing loss disability has 
been clinically shown to be no worse than Level I hearing, 
and left ear hearing loss disability has been clinically 
shown to be no worse than Level I hearing.

2.  Throughout the rating period on appeal, the Veteran's 
PTSD has been manifested by complaints of poor sleep, 
feelings of depression, nightmares, jumpiness, and 
flashbacks; productive of no more than occupational and 
social impairment due to mild or transient symptoms, with a 
Global Assessment of Functioning (GAF) score indicating mild 
impairment upon VA examination. 

3.  Throughout the rating period on appeal from February 1, 
2003 the Veteran's degenerative disc disease of the 
thoracolumbar spine has been manifested by complaints of pain 
with no incapacitating episodes, productive of no more than 
mild limitation of motion, with increasing pain with 
repetition, but no significant fatigue, weakness, lack or 
endurance, or incoordination.

4.  Throughout the rating period on appeal from February 1, 
2003, the Veteran's degenerative disease of the cervical 
spine has been manifested by complaints of pain with no 
incapacitating episodes, productive of no more than mild 
limitation of motion, with no significant fatigue, weakness, 
lack of endurance, or incoordination on use.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.85, Diagnostic 
Code 6100 (2008).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.126, 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the thoracolumbar 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5288, 5289, 5291,5292, 
5293, 5295 (as in effect prior to September 26, 2003); 
Diagnostic Code 5293 (as in effect from September 23, 2002 
through September 25, 2003), Diagnostic Codes 5237, 5243 (as 
in effect from September 26, 2003).

4.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disease of the cervical spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5287, 5290, 5293, 5295 (as in effect 
prior to September 26, 2003); Diagnostic Code 5293 (as in 
effect from September 23, 2002 through September 25, 2003), 
Diagnostic Codes 5237, 5243 (as in effect from September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is appealing the initial rating assignment 
for his service-connected bilateral hearing loss disability, 
PTSD, degenerative disc disease of the thoracolumbar spine, 
and degenerative disease of the cervical spine.  In this 
regard, because the March 2003 and October 2008 rating 
decisions granted the Veteran's claims of entitlement to 
service connection, his claims are now substantiated.  His 
filing of a notice of disagreement as to the above 
determinations does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b) (as 
effective May 30, 2008) per 73 Fed.Reg. 23353 - 23356 (April 
30, 2008).  Rather, the Veteran's notice of disagreement as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The April 2003 Statement of the Case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for rating mental 
disorders (38 C.F.R. § 4.71a, DC 9411), limitation of motion 
of the cervical spine( DC 5290, prior to the September 26, 
2003 change in the law), lumbosacral strain (DC 5295, prior 
to September 26, 2003 change in the law), and evaluation of 
hearing impairment (38 U.S.C.A. § 4.85-4.87), and included a 
description of the rating formulas for all possible schedular 
ratings under these diagnostic codes.  The October 2008 
supplemental statement of the case, under the heading 
"Pertinent Laws Regulations, Rating Schedule Provisions," 
set forth the relevant criteria for rating diseases and 
injuries of the spine, under the law effective September 26, 
2003 and for rating intervertebral disc syndrome, under the 
law effective September 23, 2002.

The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the initial evaluation 
that the RO had assigned.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher rating for the service-connected 
disabilities at issue, and has not been prejudiced.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), and private 
and VA examination and treatment records.  Additionally, the 
claims file contains the appellant's statements in support of 
his claims, and statements of his spouse and employment 
supervisor.  The Board has carefully reviewed such 
statements, and medical evidence of record, and concludes 
that they have not identified further evidence not already of 
record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria in General

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Analysis of these issues requires consideration of the rating 
to be assigned effective from the date of award of service 
connection of each of these claims.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson, supra.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

I.  Bilateral Hearing Loss

Legal Criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2005).  



Analysis

The pertinent medical evidence of record consists of VA 
audiological examinations conducted in July 2002 and July 
2008.  

The July 2002 examination report revealed the relevant 
puretone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
5
25
30
LEFT

10
15
30
35

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
17.5 decibels, and as 22.5 for the left ear.  His speech 
recognition ability was 92 percent for the right ear, and 96 
percent for the left ear, using the Maryland CNC speech 
recognition test.  

The July 2008 examination report revealed the relevant pure 
tone thresholds, in decibels, as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

20
15
35
45
LEFT

15
25
40
40

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
28.75 decibels, and 30 decibels for the left ear.  His speech 
recognition ability was 96 percent for the right ear, and 96 
percent for the left ear, using the Maryland CNC speech 
recognition test.  The audiological report reflects that the 
results were noted as normal through 2000 Hz. sloping to 
mild-moderate, sensory hearing loss for the Veteran's right 
ear, and normal through 2000Hz sloping to moderate, sensory 
hearing loss in the left ear.
 
Applying the above audiological findings to the rating 
criteria for hearing impairment, the Board concludes that 
there is no basis for a compensable rating assignment at any 
time during the rating period on appeal.  Considering that 
the Veteran's bilateral hearing manifests an average puretone 
threshold between 0 and 41 decibels, and a speech 
discrimination between 92 and 100 percent, reference to 
38 C.F.R. § 4.85, Table VI, shows the Veteran's hearing loss 
for each ear to be Level I impairment.  

Applying this result to Table VII, the Veteran's disability 
evaluation is shown to be 0 percent.  

The Board notes that it has considered the provisions of 38 
C.F.R. § 4.86, but these provisions do not apply to this 
claim.  

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 
447 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  In the present case, the audiologist's report 
reflects that the Veteran stated that he has difficulty 
hearing conversations in quiet and in background noise.  Such 
notation indicates that the examiner did elicit information 
from the Veteran concerning the functional effects of his 
disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  See 
Martinak, supra. 

In conclusion, the non-compensable evaluation currently 
assigned for the Veteran's bilateral hearing loss disability 
accurately reflects his disability picture and a higher 
rating is not appropriate for any part of the rating period 
on appeal.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the Veteran's 
bilateral hearing loss disability has caused marked 
interference with employment, or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, referral for consideration of assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  

II.  PTSD

Legal Criteria

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008). The VA Schedule rating formula 
for mental disorders reads in pertinent part as follows:

30 percent-- Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

10 percent -- Occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV), a GAF score of 61 to 70 indicates the examinee has 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

Analysis

The Veteran asserts that an initial evaluation in excess of 
10 percent is warranted for his service-connected PTSD.  
After reviewing the evidence of record, the Board finds that 
the Veteran's disability picture is appropriately reflected 
by the 10 percent evaluation through the entirety of the 
rating period on appeal.  

A July 2002 VA examination, report reflects that the Veteran 
reported feeling depressed, and having difficulty showing 
emotions.  He reported episodes of generalized anxiety where 
he cannot stand still, jumpiness, nightmares and other 
distress due to his involvement in the war in Bosnia.  The 
Veteran reported having no panic attacks.  He indicated 
difficulty getting to sleep, some of which he attributed to 
back problems.  The Veteran's GAF score was 70, indicating 
that the Veteran has some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.  At the time, the Veteran had been married for 
approximately 32 years.  

In a May 2005 statement, the Veteran avers that he has weekly 
panic attacks and has one or two nights per week during which 
he cannot sleep.  He stated that he had mild depression, 
often feels very irritable and angry and is haunted by 
flashbacks of the Bosnia war and aircraft accidents.  He 
stated he was forgetful.  

A private psychologist assessment and treatment plan record, 
dated in June 2005, indicates that upon clinical examination, 
the Veteran had good appearance and hygiene, was oriented, 
and had normal speech and motor behavior, an organized 
thought process, appropriate thought content, unimpaired 
memory, intact judgment, and a normal, mildly depressed mood.

A May 2008 letter from a private psychologist indicates that 
the Veteran has reported significant sleep disturbances.  The 
psychologist noted that agitation due to PTSD may contribute 
to sleep disturbances; however, he also noted that the sleep 
disturbances may be due to nicotine withdrawal at night  

A June 2008 statement from the Veteran's spouse, S.H., avers 
that the Veteran has flashbacks, depression, difficulty 
sleeping, and is very irritable and angry.

A June 2008 statement from the Veteran's employment 
supervisor reflects that the Veteran has been employed part 
time for approximately 4 years by the U.S. Postal Service.  
The supervisor noted that the Veteran does a good job in his 
duties but had difficulty due to back problems.  

An August 2008 VA examination report reflects that the 
Veteran's major problem is a lack of sleep, with an inability 
to get to sleep and or return to sleep, due mainly to 
recurrent images of investigation of a F-16 accident, and 
thoughts regarding his responsibility for identifying 
targets, directing sorties, and evaluating outcomes during 
the bombing of Bosnia.  It was noted that the Veteran engages 
in woodworking projects and plays golf regularly with a 
circle of friends and acquaintances.  With regard to memory, 
the examiner noted that the Veteran did not have extended 
periods of which he has no recall; however, he did report 
short periods such as not remembering interacting with his 
wife or when driving.  He reported good relationships with 
people overall.  

On mental status examination, he was alert, with good 
personal hygiene.  His speech mechanisms and mannerisms were 
within normal limits.  The content of his speech was coherent 
and logical.  He evidenced some capacity for abstract 
mentation, but used concrete mentation much of the time.  He 
was oriented to time, place and person in an extended sense.  
He displayed moderate range of affect.  His mood was within 
normal limits, and he evidenced no hallucinations or 
delusions.  Testing revealed his immediate memory was in the 
low average range, and his delayed memory index was in the 
average range.  His GAF score for PTSD was 48.

The evidence of record does not establish that the Veteran 
has occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as: depressed mood, anxiety, suspiciousness, and panic 
attacks, due to his PTSD.  The evidence of record indicates 
that the Veteran has sleep disturbances which may be due to 
PTSD, nicotine withdrawal, and a back condition.  The 
competent clinical evidence of record shows that he has 
consistently demonstrated logical and coherent speech with a 
normal speech manner.  While he displays concrete thinking, 
he also retains some capacity for abstract mentation.  He has 
unimpaired memory, and intact judgment.  He has a moderate 
range of affect, with no more than a mildly depressed mood.  
He maintains a good appearance and hygiene.  The reported GAF 
score of 70 on VA examination in July 2002 was noted by the 
examiner to represent no more than mild psychiatric 
impairment.  Although a GAF score of 48, indicative of 
serious impairment, was reported for PTSD on VA examination 
in August 2008, the reported clinical findings at that time, 
considered in conjunction with the findings of record as a 
whole, do not support a higher rating.  A GAF score is not 
dispositive of the issue on appeal, and must be considered in 
conjunction with the overall objective evidence of record.

In addition, the August 2008 VA examination report reflects 
that the Veteran has a previously unrecognized neurocognitive 
disorder which plays an important part in the Veteran's 
neuropsychiatric symptom picture.  The examiner noted that 
while PTSD continues to be a reasonably indicated diagnosis, 
the symptoms of PTSD do not account well for the full symptom 
picture.  The examiner was unable to provide a time line 
delineation of GAF across the last six years other than the 
reported pattern of gradual deterioration which is consistent 
with a neurodegenerative disorder.

In view of the foregoing, the Board finds that the Veteran's 
PTSD disability picture more nearly approximates the criteria 
required for the presently assigned 10 percent, and that a 
higher rating is not warranted by the evidence of record at 
any time during the rating period on appeal.  38 C.F.R. § 4.7  
As a preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e. 
beyond that already contemplated in the assigned evaluation) 
or necessitated any frequent periods of hospitalization, at 
any time during the rating period on appeal, such that 
application of the regular scheduler standards is rendered 
impracticable.  Although the August 2008 VA examiner opined 
the Veteran's clinical data are wholly inconsistent with the 
Veteran's academic and vocational histories, the examiner 
indicated, by stating that Veteran could work in an 
environment which made considerable adjustments for his 
neurocognitive limitations, that the Veteran's employment 
opportunities were limited by his neurocognitive limitations.  
As noted above, the examiner diagnosed the Veteran with a 
previously unrecognized neurocognitive disorder.  Hence, 
referral for consideration of assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted. 

III.  The Spine

Legal Criteria

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. 202 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice since 
the Veteran filed his claim.  The first amendment, affecting 
Diagnostic Code 5293, was effective September 23, 2002.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The next amendment 
affected general diseases of the spine and became effective 
September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The Veteran is service-connected for degenerative disc 
disease of the thoracolumbar spine, evaluated at 10 percent, 
and degenerative disease of the cervical spine, evaluated at 
10 percent, both effective February 1, 2003.

I.  Rating period prior to September 26, 2003

A.  Applicable Law

Diagnostic Code 5293, for intervertebral disc syndrome 
(IVDS), underwent a revision on September 23, 2002.  All 
other diagnostic codes for spine disabilities were revised 
effective September 26, 2003.  Prior to the September 23, 
2002 change, intervertebral disc syndrome was evaluated based 
on a determination as to whether it was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, 
warranting a 60 percent rating; severe (recurring attacks, 
with intermittent relief), warranting a 40 percent rating; 
moderate (recurring attacks), warranting a 20 percent rating; 
or mild, warranting a 10 percent rating.  

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
IVDS may be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12  
months; a 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

Under Diagnostic Code 5290, in effect prior to September 26, 
2003, which evaluates the severity of limitation of cervical 
spine motion, a 10 percent evaluation is warranted for slight 
limitation of cervical spine motion.  A 20 percent evaluation 
is warranted for moderate limitation of cervical spine 
motion.  A 30 percent evaluation is warranted for severe 
limitation of cervical spine motion.

Under Diagnostic Code 5291, in effect prior to September 26, 
2003, which evaluates the severity of limitation of dorsal 
spine motion, a noncompensable (zero percent) evaluation is 
warranted for slight limitation of dorsal spine motion.  A 10 
percent evaluation is warranted for moderate limitation of 
dorsal spine motion.  A 10 percent evaluation is also 
warranted for severe limitation of dorsal spine motion.

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, which evaluates the severity of limitation of lumbar 
spine motion, a 10 percent evaluation is warranted for slight 
limitation of lumbar spine motion. A 20 percent evaluation is 
warranted for moderate limitation of lumbar spine motion. A 
40 percent evaluation is assigned for severe limitation of 
lumbar spine motion. 

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, lumbosacral strain with slight subjective symptoms 
warrants a noncompensable rating. A 10 percent rating is 
warranted for lumbosacral strain with characteristic pain on 
motion. A 20 percent rating is for assignment for lumbosacral 
strain when there is muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine motion in the standing 
position. A 40 percent rating is warranted where the evidence 
shows the lumbosacral strain to be severe, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5287, favorable ankylosis of the 
cervical spine warrants a 30 percent rating.  Under 
Diagnostic Code 5288, favorable ankylosis of the dorsal spine 
warrants a 20 percent rating.  Under Diagnostic Code 5289, 
favorable ankylosis of the lumbar spine warrants a 40 percent 
rating.  

B.  Analysis 

The evidence of record includes a June 2002 VA predischarge 
examination report.  The report reflects that the Veteran 
reported minor aches and pains in his mid to low back which 
had gotten worse in the previous 5 to 6 years.  He also 
reported he has difficulty sleeping at night which he 
attributed to his back pain, his back was stiff in the 
mornings, increased activity aggravated his back, and he 
could not drive more than 2 hours without his back becoming 
sore.  He reported a pain in the neck and decreased range of 
motion turning to the right.  He also reported that he takes 
ibuprofen for the pain in his neck.  He noted that he had not 
lost work time due to the pain, and very rarely has the back 
pain been severe enough that the Veteran had to lie down and 
take a nap.  The Veteran reported that standing or walking 
around for 30 minutes to an hour will aggravate his back.  

The report reflects that, upon clinical examination, the 
Veteran can rotate his neck 45 degrees to the right and has 
some pain at the end of rotation.  He is able to rotate 60 
degrees to the left comfortable.  He can extend his neck 60 
degrees and flex it 50 degrees.  He can abduct 40 degrees to 
the right, 40 degrees to the left.  The area where he feels 
the pain is in the low right paracervical area.  He has 
paraspinous muscles of his trunk and lumbar area.  He is able 
to rotate 60 degrees to the left and 50 degrees to the right.  
He can extend his back 24 degrees, he can bend 16 degrees to 
the right and 22 degrees to the left.  He is able to flex his 
back 110 degrees.  He has a negative straight leg raising 
test bilaterally.  He is able to walk on his heels and toes, 
he is able to squat and get up normally.  His deep tendon 
reflexes (DTRs) are 2 plus, and symmetrical at his knees and 
his ankles. He has normal gait, normal tandem gait, and 
normal Romberg's.  The diagnosis was degenerative disease of 
the spine, cervical, thoracic, and lumbosacral.

Under DC 5290, a 20 percent evaluation is warranted for 
moderate limitation of cervical spine motion.  As noted 
above, the June 2002 VA predischarge examination report 
reflects that, even with consideration of additional 
functional impairment due to complaints of pain, the Veteran 
can rotate his neck 45 degrees to the right and has some pain 
at the end of rotation.  He is able to rotate 60 degrees to 
the left comfortable.  He can extend his neck 60 degrees and 
flex it 50 degrees.  He can abduct 40 degrees to the right, 
40 degrees to the left.  No additional functional impairment 
of the cervical spine on repeated use was demonstrated.  
These findings more closely approximate mild limitation of 
cervical spine motion, which warrants a 10 percent 
evaluation.  As functional impairment comparable to ankylosis 
of the cervical spine has not been demonstrated, even with 
consideration of additional functional impairment due to pain 
or repeated use, an evaluation under Diagnostic Code 5287 is 
not warranted.

Under DC 5291, the maximum evaluation is 10 percent, which is 
warranted for limitation of motion of dorsal spine.  Under 
5292, the next higher 20 percent evaluation is warranted when 
there is moderate limitation of the lumbar spine.  As noted 
above, the June 2002 report reflects that the Veteran is able 
to flex his back 110 degrees.  His deep tendon reflexes 
(DTRs) are 2 plus, and symmetrical at his knees and his 
ankles. He has normal gait, normal tandem gait, and normal 
Romberg's.  The clinical evidence of record does warrant a 
rating higher than 10 percent under DC 5288, 5289, 5291 or 
5292.  The Veteran's limitation of motion more closely 
approximately mild limitation of the thoracolumbar spine.  
There has been no demonstration of additional functional 
impairment due to pain, including on repeated use.

In addition, there is no evidence of record which warrants a 
10 percent or higher evaluation under DC 5295,  There is no 
evidence of muscle spasm on extreme forward bending, or loss 
of lateral spine motion.  There is no clinical evidence of 
characteristic pain on motion.

As noted above, prior to the September 23, 2002 change, IVDS 
was evaluated based on a determination as to whether it was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief; severe (recurring attacks, with 
intermittent relief); moderate (recurring attacks), or mild.  
A 10 percent rating for intervertebral disc syndrome (IVDS) 
was warranted for mild IVDS; a 20 percent rating was 
warranted for moderate impairment with recurrent attacks.  
The June 2002 VA predischarge examination report reflects 
that the Veteran's Romberg was normal and DTRs are 2 plus. 

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
IVDS may be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestation along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

There is no evidence of record of any incapacitating 
episodes.  As noted above, the June 2002 VA predischarge 
examination report reflects that the Veteran stated he had 
not lost any work time because of his pain, and he very 
rarely has had to lie down and take a nap due to the pain.  

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
Veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  
As noted above, the orthopedic manifestations of the 
Veteran's disability are no more than mild.  The June 2002 VA 
examination report identifies no neurologic manifestations.  

In assessing musculoskeletal disabilities, additional 
functional limitation due to factors such as pain, weakness, 
incoordination and fatigability must be considered. There is 
no clinical evidence of pain, with the exception of some pain 
at the end of the rotation of the neck, weakness, 
incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, Id..

II.  Rating period from September 26, 2003

A.  Applicable Law

As noted above, the regulations for the disabilities of the 
spine were revised effective September 23, 2002, and 
effective September 26, 2003.  As such, the Board has 
evaluated the Veteran's claim under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version would accord 
him the highest rating.  There is no precedential case law or 
General Counsel opinion that prohibits the application of a 
prior regulation to the period on or after the effective date 
of a new regulation.  Thus, the rule in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), overruled, in part, by Kuzma v. 
Principi, 341 F.3d 1327, 1328-29 (2003), that the Veteran is 
entitled to the most favorable of the versions of a 
regulation that was revised during his appeal, allows 
application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or 
after the effective dates of the new regulations.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000), see also 38 U.S.C.A. 
§ 5110(g) and 38 C.F.R. § 3.114 (2006).

In addition to evaluating IVDS (Diagnostic Code 5243) under 
the general rating formula for diseases and injuries of the 
spine outlined below, it may also be rated on incapacitating 
episodes, depending on whichever method results in the higher 
evaluation when all service-connected disabilities are 
combined under 38 C.F.R. § 4.25.  The rating criteria for 
IVDS based on incapacitating episodes remain the same as 
those effective September 23, 2002, as discussed above.  

Under the regulations effective September 26, 2003, a spine 
disability warrants a 10 percent evaluation where there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation is warranted where 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the cervical 
spine is not greater than 170 degrees, or there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  

B.  Analysis

Initially, the Board will address an evaluation of the 
Veteran's disability under DC 5243 (formerly 5293).  The 
Board acknowledges the numerous complaints of pain noted in 
the treatment records discussed below.  However, the Board 
finds that the evidence does not indicate moderate IVDS.  As 
noted below, the July 2008 VA examination report clearly 
describes the Veteran's back condition as mild; therefore, 
under DC 5293, in effect prior to September 23, 2002, the 
Veteran's disability warrants no more than a 10 percent 
evaluation.

Moreover, the evidence does not establish incapacitating 
episodes, as defined by Note (1) to DC 5243 (formerly 5293), 
having a total duration of at least 2 weeks during a previous 
12-month period.  Indeed, there is no evidence of any bed 
rest prescribed by a physician.  The July 2008 VA examination 
report reflects that the Veteran has not had any 
incapacitating episodes, and has not been hospitalized or 
been to an emergency department for treatment of back pain.  
As such, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
cannot serve as a basis for an increased rating on the basis 
of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
Veteran's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.  
As noted above, the orthopedic manifestations of the 
Veteran's disability are no worse than mild.  The July 2008 
VA examination report reflects that he had a negative 
straight leg raise, negative Babiniski, and no clonus.  He 
expressed positive DeLuca criteria of pain with repetitive 
motion testing, including doing standing toe touches, but did 
not experience any significant fatigue, weakness, lack of 
endurance or incoordination.  In addition, he did not 
experience any significant positive DeLuca when testing 
repetitive motion in the cervical spine, specifically not 
significant pain, fatigue, weakness, lack of endurance or 
incoordination.  

With regard to neurologic manifestations, a July 2006 private 
medical report reflects that the Veteran denied any numbness 
or tingling, any change in bowel habits, any urinary 
frequency or urgency associated with his back pain.  The July 
2008 VA examination report reflects that the Veteran's 
sensation is intact throughout bilateral upper and lower 
extremities.  His motor strength is 5 out of 5  His deep 
tendon reflexes are 2 +.  He complained of rare episodes of 
pain radiating down into his left buttock and posterior thigh 
approximately 5 or 6 per year. 

Based on the above, the Veteran's disabilities warrant a 10 
percent rating for orthopedic manifestations and a 0 percent 
rating for neurologic manifestations.  Combining, under 
§ 4.25, the separate evaluations along with the Veteran's 
evaluations for all other disabilities would not result in a 
higher rating.

Next, the Board will consider the Veteran's disability under 
DC 5237.  The Veteran's forward flexion of the cervical spine 
is 50 degrees, and his combined range of motion of the 
cervical spine is greater than 170 degrees.  The Veteran's 
forward flexion of the thoracolumbar spine is 90 degrees and 
his combined range of motion of the thoracolumbar spine is 
greater than 120 degrees.  Moreover, there is no evidence of 
unfavorable ankylosis or abnormal gait.  Thus, applying the 
facts to the criteria set forth above, the Veteran remains 
entitled to no more than a 10 percent evaluation for his 
service-connected cervical degenerative disease, and a 10 
percent evaluation for his service-connected thoracolumbar 
degenerative disc disease.

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, as noted 
above.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, Id.  A 
June 2002 VA examination, a March 2003 notice of disagreement 
statement by the Veteran, a March 2005 private physician 
report, and a May 2005 statement by the Veteran reflect that 
the Veteran has complained of back pain, which he treated 
with Motrin or ibuprofen.  The pain was described as aching 
in the mid to low back, and minor discomfort with flare-ups.

A July 2006 private physician report reflects that the 
Veteran reported some low back pain, insidious onset, which 
bothers him mostly standing in one place for long dime.  The 
Veteran reported that after working, he has some midline and 
right sided lumbosacral pain, which had has been treating 
with anti-inflammatory medicines.  The Veteran denied any 
numbness or tingling, any change in bowel habits, any urinary 
frequency or urgency associated with this.  The Veteran was 
diagnosed with lumbosacral strain.

Private physical therapy progress records, dated in August 
2006, reflect that the Veteran was treated for cervical pain 
and low back pain.  His lumbar flexion and extension were 
each 100 percent, as was his bilateral side gliding.  His 
muscle strength was 5 out of 5.

The July 2008 VA examination report reflects that the Veteran 
does not use crutches, braces, canes, or inserts.  He 
reported getting a tightening pain in his back with walking 
approximately .5 miles.  His standing time was reported to be 
limited to approximately 30 minutes due to low back muscles 
becoming tight and getting a stinging type pain in his mid-
thoracic spine.  The Veteran also reported stiffness.  

The Board finds that the Veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence does not reveal a 
disability picture most nearly approximating a 20 percent 
evaluation under the rating formula effective from September 
26, 2003, even with consideration of whether there was 
additional functional impairment due to DeLuca factors.

Under DC 5290 effective prior to September 26, 2003, a 10 
percent evaluation is warranted for slight limitation of the 
cervical spine motion; a 20 percent evaluation is warranted 
for moderate limitation of cervical spine motion.  With 
regard to the cervical spine, the Veteran reported, at the 
July 2008 VA examination, that his pain is approximately 1 to 
2 on a 10 point scale on a good day.  On a bad day, it rises 
up to 4 or 5 out of 10; this occurs approximately 4 days per 
week.  He takes anti-inflammatory medication, and uses a 
heating pad or hot tub to alleviate the pain.  The July 2008 
VA examination report reflects that the Veteran's range of 
motion of the neck is 0 to 50 degrees of flexion with pain, 
extension 0 to 45 degrees, lateral bending 0 to 30 degrees 
with mild pain, and rotation 0 to 60 degrees bilaterally, 
with some mild pain at the terminal ranges of motion.  The 
report also reflects a diagnosis of mild degenerative changes 
throughout the spine.  The examiner opined that his 
conditions are mildly disability.  Such a diagnosis warrants 
no more than a 10 percent evaluation under DC 5290.

Under DC 5291 effective prior to September 26, 2003, the 
maximum evaluation is a 10 percent evaluation, which is 
warranted for moderate or severe limitation of motion of the 
dorsal spine.  Under DC 5292 effective prior to September 26, 
2003, a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine; a 20 percent 
evaluation is warranted for moderate limitation of motion of 
the lumbar spine.  The July 2008 VA examination report 
reflects that the range of motion of the thoracolumbar spine 
is flexion 0 to 90 degrees, extension 0 to 20 degrees, 
lateral bending 0 to 30 degrees and rotation is 0 to 45 
bilaterally.  The Veteran reported experiencing worsening of 
low back pain with flexion.  He reported increasing pain with 
repetition, but stated that he did not experience significant 
fatigue, weakness, lack of endurance, or incoordination.  The 
report further reflects that the Veteran had approximately 5 
or 6 exacerbations of back pain per year, where the pain 
radiates down into his left buttock and posterior thigh.  The 
baseline level of pain in the low back was reported as a 3 
out of 10, with flare-ups daily to 8 out of 10.  The Veteran 
reported the pain in his thoracic spine as mild with a 2 or 3 
out of 10, rising to 9 out of 10 if the Veteran stands for 
prolonged periods of time.  As noted above, the examiner 
opined that the Veteran had mild degenerative changes through 
his spine.  There was no evidence of significant disc disease 
or radiculopathy.  There was no evidence of peripheral nerve 
root irritation.  His complaints seem to be focused on the 
axial back and neck pain without any functional disability.  
The examiner opined that this the Veteran's conditions are 
mildly disabling.  The clinical evidence of record reflects 
that the Veteran's thoracolumbar spine disability more 
closely appropriates a 10 percent evaluation under the former 
DC 5292 and a 0 percent evaluation under the former DC 5291.

The July 2008 VA examination report reflects that the Veteran 
did not experience any significant positive DeLuca criteria, 
other than exacerbation of low back pain with repetitive 
forward bending.  There was no positive DeLuca criteria when 
testing repetitive motion in the cervical spine; specifically 
there was no significant pain, fatigue, weakness, lack of 
endurance or incoordination.  The evidence of record reflects 
that the Veteran's disability most closely approximates a 10 
percent rating under the regulations effective after 
September 26, 2003.

Under the most recent change, effective September 26, 2003, 
the Veteran would not be entitled to a separate rating of 10 
percent for the thoracolumbar spine because he has not had 
bed rest prescribed by a physician and because his forward 
flexion is greater than 85 degrees and the combined range of 
motion of the thoracolumbar spine is greater than 265 
degrees.

No other Diagnostic Codes are found to be relevant in 
evaluating the Veteran's service-connected degenerative 
disease.  Indeed, as there is no evidence of vertebral 
fracture, Diagnostic Code 5285 is not for application.  
Similarly, as the evidence does not reveal a disability 
picture analogous to ankylosis, Diagnostic Codes 5286 5288, 
and 5289 do not apply.  No other Code sections are for 
application.

The evidence does not reflect that the Veteran's disabilities 
have caused marked interference with employment, or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for consideration of 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  

In conclusion, then, based on all of the foregoing, the 
evidence does not support a rating in excess of 10 percent 
for degenerative disease of the thoracolumbar spine or a 
rating in excess of 10 percent for degenerative disease of 
the cervical spine.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
Id.







	(CONTINUED ON NEXT PAGE)




ORDER

1. Entitlement to an initial compensable disability rating 
for bilateral hearing loss disability is denied.

2.  Entitlement to an initial disability rating in excess of 
10 percent for post traumatic stress disorder (PTSD) is 
denied.

3.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the thoracolumbar 
spine is denied.

4.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disease of the cervical spine is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


